By the Court, Rhodes, J.:
The defense relied upon to defeat a recovery upon the " promissory note in suit, is the alleged false and fraudulent representations of Frank, the plaintiff’s assignor. It appears from the testimony of the defendant, that Frank, in representing the value of the mine, the amount and value of the ore extracted and on hand, the supply of water and abundance of wood for the working of the mine, and other matters affecting the value of the mine, spoke upon information received from other persons; that he gave the defendant the names of the persons who had communicated the information to him; and that those persons, in conversation with the defendant, corroborated all the statements made by Frank. Frank did not profess to have seen the mine, or to have any personal knowledge of its value, or of any of the *353matters in respect to whicli the false representations are alleged to have been made, but he merely communicated the information he had received from others, and so stated to the defendant. Representations made in that manner cannot be said to be false or fraudulent unless Frank knew, or had reason to believe them to be untrue, and there is no evidence in the case inculpating him in that respect.
This view of the case renders it unnecessary to consider the other points presented by counsel.
Judgment and order reversed, and cause remanded for new trial. Remittitur forthwith.